DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and its dependents 2-8, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer implemented method which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system recites nothing more than generic steps to be performed in the mind.  For example, when breaking down the claim, the claim recites recognizing a word as a new learned word of a user.  
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device.  The computer device inherently includes a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, and 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 1: In regards to the dependent claims, 2-8, a computer implemented method which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 2, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 3 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or incorrectly, as well as providing suggestions on how to use the word.  This can be viewed as a teaching method, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 4 recites that the feedback comprises of an indication that the second sentence is a desired usage of the learned word.  This can be performed by a teacher indicating to a student on graded classwork or homework that the way to use a word is correct or preferred.  This can be viewed as a method of teaching, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 5 recites adding the new learned word to a library after the user has used the new word multiple times.  This can be performed by a teacher identifying a new vocabulary word is now an old vocabulary word after the user has used it in assignments a given number of times.  
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 2-6.  The computer device inherently includes a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Claim 7 and 8 recite collecting interactions over the internet as well as having the computer device be on a cloud computing environment.  The MPEP discusses that electronic record keeping is not considered to be a practical application.  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, the Applicant’s disclosure in paragraphs 36 and 66, discusses the Internet of things and the cloud computing environment.  This recitation provided in the specification does not provide enough detail that is considered to make the cloud and the 
Claims 9, and its dependents 10-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer program product which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a device that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device.  The computer device would contain elements which are not recited such as a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 1: In regards to the dependent claims, 10-14, a computer program product which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a device.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 10, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 11 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or incorrectly, as well as providing suggestions on how to use the word.  This can be viewed as a teaching method, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 12 recites that the feedback comprises of an indication that the second sentence is a desired usage of the learned word.  This can be performed by a teacher indicating to a student on graded classwork or homework that the way to use a word is correct or preferred.  This can be viewed as a method of teaching, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 13 recites adding the new learned word to a library after the user has used the new word multiple times.  This can be performed by a teacher identifying a new vocabulary word is now an old vocabulary word after the user has used it in assignments a given number of times.  
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 10-14.  The computer device inherently includes a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 
Claims 15, and its dependents 16-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claim recites a computer system which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the related word in a sentence, and suggesting placing the new word in a sentence, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as tools to help with the execution of the “mental process” and “certain methods of organizing human activity”.  The current system recites nothing more than generic steps to be performed in the mind.  For example, when breaking down the claim, the claim recites recognizing a word as a new learned word of a user.  This can be performed by a teacher identifying that a student is using a new vocabulary word.  This can be viewed as a method of evaluation, and thus would fall under the grouping of “a mental process”.  Next, the claim recites registering the new learned word as a new word on the 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, and 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 1: In regards to the dependent claims, 16-20, a computer implemented method which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 16-20.  The computer device would inherently include a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, and 53 discusses a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US 20130149681), referred to as Tinkler 1, in view of Rausch (US 8744855).
In regards to claim 1, Tinkler 1 discloses, “A computer-implemented method comprising: recognizing, by a computer device, a word as a new learned word for a user (para. 206 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, para. 207 the system recognizes the vocabulary words); registering, by the computer device, the new leaned word in a user's new learned word list as a registered new learned word (para. 206 the user adds the words that should be part of the vocabulary list); associating, by the computer device, the registered new learned word with related known words in a user's known word library, the known word library including words known to the user (para. 71 discussing the database storing word pairs such as the vocabulary word and a synonym, para. 206-207 discusses the user adding a word list, the system can then designate questions in which the user must determine the proper synonym of the word, this would mean that inherently the correct synonym and answer for the question is stored);” but fails to disclose, “tracking, by the computer device, uses of the related known words by the user; identifying, by the computer device, a used sentence used by the user that contains one of the related known words; and suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word.”  Rausch teaches, “tracking, by the computer device, uses of the related known words by the user (Fig. 1 the mapping content 104, where the reading level, 106, is connected to the vocabulary, 110, col. 3 ln. 65- col. 4 ln. 11 the system tracks and creates different versions of an electronic book wherein the vocabulary and sentences are adjusted based on reading level, fig. 5 gives an example of how a particular sentence and word is tracked); identifying, by the computer device, a used sentence used by the user that contains one of the related known words (Fig. 5 showing the sentences and words tracked, col.4 ln. 54-63 the different sentences are tracked and adjusted based on reading level, col. 19 ln. 10-26 discusses identifying different words that are related to each other based on the reading level for example the word fast, identified in the easier reading level); and suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word (Fig. 5 showing how the words are substituted to adjust for the reading level, col. 19 ln. 11-26 discusses how the different words such as fast, quickly, and rapidly can be interchanged to increase the reading level, for example the more difficult learned word would be quickly which would replace the word fast when it has been identified that the user is at a higher reading and vocabulary level).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the substitution and changing of words and phrases in sentences, as taught by Rausch, with the vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that will adjust words as necessary based on the observed difficulty and comprehension of the student.
In regards to claim 2, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising: identifying, by the computer device, a second used sentence used by the user that contains the new learned word; and saving, by the computer device, as new learned word data the identifying of the second used sentence as a usage of the new learned word.”  Rausch teaches, “further comprising: identifying, by the computer device, a second used sentence used by the user that contains the new learned word (see Fig. 5 showing the different sentences with the different vocabulary word usage based on the different levels, col. 19 ln. 11-26 discusses how the word fast is replaced with the vocabulary word quickly and the sentence, 504, is changed to quickly and shown in 506); and saving, by the computer device, as new learned word data the identifying of the second used sentence as a usage of the new learned word (Fig. 5 shows the vocabulary words used in sentences that increase with level, col. 7 ln. 16-25 discusses the different versions of the book including the updated sentences are stored in the system).”  
In regards to claim 3, Tinkler 1 in view of Rausch discloses the method of claim 2.  Tinkler 1 further discloses, “further comprising: providing feedback, by the computer device, to the user for using the new learned word (para. 64 discusses how the system is able to provide feedback based on if a particular sentence uses the word correctly, para. 207 discusses the system provides feedback on sentences that use the new words or have been filled in with a word).”
In regards to claim 4, Tinkler 1 in view of Rausch discloses the above mentioned, but fails to disclose, “wherein the feedback comprises indicating to the user that the second used sentence is a desired usage of the new learned word.” Tinkler 1 teaches providing feedback to a user on if the on how the sentence is written and if the word is used properly in the correct sense (para. 64 discusses how the system is able to provide feedback based on how the word is used, particularly if its used in the correct sense, para. 207 discusses grading the sentences).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined providing to a user if the use of the word is the correct use, with the modified vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that identifies if the user is properly comprehending the word.
In regards to claim 6, Tinkler 1 in view of Rausch discloses the method of claim 1.  Tinkler 1 further discloses, “wherein the recognizing is achieved by the computer device monitoring activity of the user related to the new learned word (para. 206-207 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, the system will then create a quiz where the user must insert and use vocabulary words, under broadest reasonable interpretation the monitoring activity is understood to be as anytime the user uses the word whether it be adding it to a list or using it within a quiz).” 
In regards to claim 7, Tinkler 1 in view of Rausch discloses the method of claim 6.  Tinkler 1 further discloses, “wherein the activity of the user comprises interactions of the user with devices on the Internet of things (Fig. 7 the system tracks vocabulary and creates word list using the internet server system, 700, para. 212 discusses the internet connection of the system and how the system uses the internet to create a profile and word list).”
In regards to claim 8, Tinkler 1 in view of Rausch discloses the method of claim 1.  Tinkler 1 further discloses, “wherein the computer device includes software provided as a service in a cloud computing environment (Fig. 7 the system tracks vocabulary and creates word list using the internet server system, 700, para. 212-214 discusses how the program is provided and stored through a GUI, 714, through a web-based system that is connected to a server 700, otherwise known as a cloud computing environment).”
In regards to claim 9, Tinkler 1 discloses, “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (para. 21 discusses the system containing a computer program, 20 stored in the memory, 15, and run by the processor, 30), the program instructions executable by a computing device to cause the computing device to: recognize a word as a new learned word for a user (para. 206 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, para. 207 the system recognizes the vocabulary words); register the new leaned word in a user's new learned word list as a registered new learned word (para. 206 the user adds the words that should be part of the vocabulary list); associate the registered new learned word (para. 71 discussing the database storing word pairs such as the vocabulary word and a synonym, para. 206-207 discusses the user adding a word list, the system can then designate questions in which the user must determine the proper synonym of the word, this would mean that inherently the correct synonym and answer for the question is stored);” but fails to disclose, “track uses of the related known words by the user; identify a used sentence used by the user that contains one of the related known words; and suggest to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word.”  Rausch teaches, “track uses of the related known words by the user (Fig. 1 the mapping content 104, where the reading level, 106, is connected to the vocabulary, 110, col. 3 ln. 65- col. 4 ln. 11 the system tracks and creates different versions of an electronic book wherein the vocabulary and sentences are adjusted based on reading level, fig. 5 gives an example of how a particular sentence and word is tracked); identify a used sentence used by the user that contains one of the related known words (Fig. 5 showing the sentences and words tracked, col.4 ln. 54-63 the different sentences are tracked and adjusted based on reading level, col. 19 ln. 10-26 discusses identifying different words that are related to each other based on the reading level for example the word fast, identified in the easier reading level); and suggest to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word (Fig. 5 showing how the words are substituted to adjust for the reading level, col. 19 ln. 11-26 discusses how the different words such as fast, quickly, and rapidly can be interchanged to increase the reading level, for example the more difficult learned word would be quickly which would replace the word fast when it has been identified that the user is at a higher reading and vocabulary level).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the substitution and changing of words and phrases in sentences, as taught by Rausch, with the vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that will adjust words as necessary based on the observed difficulty and comprehension of the student.
In regards to claim 10, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising program instructions executable by the computing device to cause the computing device to: identify a second used sentence used by the user the contains the new learned word; and save as new learned word data the identifying of the second used sentence as a usage of the new learned word.”  Rausch teaches, “further comprising program instructions executable by the computing device to cause the computing device to: identify a second used sentence used by the user the contains the new learned word (see Fig. 5 showing the different sentences with the different vocabulary word usage based on the different levels, col. 19 ln. 11-26 discusses how the word fast is replaced with the vocabulary word quickly and the sentence, 504, is changed to quickly and shown in 506); and save as new learned word data the identifying of the second used sentence as a usage of the new learned word (Fig. 5 shows the vocabulary words used in sentences that increase with level, col. 7 ln. 16-25 discusses the different versions of the book including the updated sentences are stored in the system).”  
In regards to claim 11, the system of Tinkler 1 in view of Rausch discloses the system of claim 10.  Tinkler 1 further discloses, “further comprising program instructions executable by the computing device to cause the computing device to: provide feedback to the user for using the new learned word (para. 64 discusses how the system is able to provide feedback based on if a particular sentence uses the word correctly, para. 207 discusses the system provides feedback on sentences that use the new words or have been filled in with a word).”
In regards to claim 12, Tinkler 1 in view of Rausch discloses the above mentioned, but fails to disclose, “wherein the feedback comprises indicating to the user that the second used sentence is a desired usage of the new learned word.” Tinkler 1 teaches providing feedback to a user on if the on how the sentence is written and if the word is used properly in the correct sense (para. 64 discusses how the system is able to provide feedback based on how the word is used, particularly if its used in the correct sense, para. 207 discusses grading the sentences).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined providing to a user if the use of the word is the correct use, with the modified vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that identifies if the user is properly comprehending the word.
In regards to claim 14, Tinkler 1 in view of Rausch discloses the system of claim 9.  Tinkler 1 further discloses, “wherein the computer device monitors the activity of the user related to the new learned word to achieve the recognizing (para. 206-207 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, the system will then create a quiz where the user must insert and use vocabulary words, under broadest reasonable interpretation the monitoring activity is understood to be as anytime the user uses the word whether it be adding it to a list or using it within a quiz).” 
In regards to claim 15, Tinkler 1 discloses, “A system comprising: a processor (para. 21 discussing the system containing a processor 30), a computer readable memory (para. 21 discusses the system containing a memory 15), and a computer readable storage medium (para. 21 the system contains a program, 20, stored in the memory, 15, and run by the processor, 30); program instructions to recognize a word as a new learned word for a user (para. 206 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, para. 207 the system recognizes the vocabulary words); program instructions to register the new leaned word in a user's new learned word list as a registered new learned word (para. 206 the user adds the words that should be part of the vocabulary list); program instructions to associate the registered new learned word with related known words in a user's known word library, the known word library including words known to the user (para. 71 discussing the database storing word pairs such as the vocabulary word and a synonym, para. 206-207 discusses the user adding a word list, the system can then designate questions in which the user must determine the proper synonym of the word, this would mean that inherently the correct synonym and answer for the question is stored);” but fails to disclose, “program instructions to track uses of the related known words by the user; program instructions to identify a used sentence used by the user that contains one of the related known words; and program instructions to suggest to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable  (Fig. 1 the mapping content 104, where the reading level, 106, is connected to the vocabulary, 110, col. 3 ln. 65- col. 4 ln. 11 the system tracks and creates different versions of an electronic book wherein the vocabulary and sentences are adjusted based on reading level, fig. 5 gives an example of how a particular sentence and word is tracked); program instructions to identify a used sentence used by the user that contains one of the related known words (Fig. 5 showing the sentences and words tracked, col.4 ln. 54-63 the different sentences are tracked and adjusted based on reading level, col. 19 ln. 10-26 discusses identifying different words that are related to each other based on the reading level for example the word fast, identified in the easier reading level); and program instructions to suggest to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word (Fig. 5 showing how the words are substituted to adjust for the reading level, col. 19 ln. 11-26 discusses how the different words such as fast, quickly, and rapidly can be interchanged to increase the reading level, for example the more difficult learned word would be quickly which would replace the word fast when it has been identified that the user is at a higher reading and vocabulary level), wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (col. 19 ln. 27-43 discussing the processor executes the computer readable instructions discussed throughout the reference).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the substitution and changing of words and phrases in sentences, as taught by Rausch, with the vocabulary system of Tinkler 1, for the purpose of 
In regards to claim 16, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising: program instructions to identify a second used sentence used by the user the contains the new learned word; and program instructions to save as new learned word data the identifying of the second used sentence as a usage of the new learned word.”  Rausch teaches, “further comprising: program instructions to identify a second used sentence used by the user the contains the new learned word (see Fig. 5 showing the different sentences with the different vocabulary word usage based on the different levels, col. 19 ln. 11-26 discusses how the word fast is replaced with the vocabulary word quickly and the sentence, 504, is changed to quickly and shown in 506); and program instructions to save as new learned word data the identifying of the second used sentence as a usage of the new learned word (Fig. 5 shows the vocabulary words used in sentences that increase with level, col. 7 ln. 16-25 discusses the different versions of the book including the updated sentences are stored in the system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the substitution and changing of words and phrases in sentences, as taught by Rausch, with the vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that will adjust words as necessary based on the observed difficulty and comprehension of the student.
In regards to claim 17, the system of Tinkler 1 in view of Rausch discloses the system of claim 16.  Tinkler 1 further discloses, “further comprising: program instructions to provide feedback to the user for using the new learned word (para. 64 discusses how the system is able to provide feedback based on if a particular sentence uses the word correctly, para. 207 discusses the system provides feedback on sentences that use the new words or have been filled in with a word).”
In regards to claim 18, Tinkler 1 in view of Rausch discloses the above mentioned, but fails to disclose, “wherein the feedback comprises indicating to the user that the second used sentence is a desired usage of the new learned word.” Tinkler 1 teaches providing feedback to a user on if the on how the sentence is written and if the word is used properly in the correct sense (para. 64 discusses how the system is able to provide feedback based on how the word is used, particularly if its used in the correct sense, para. 207 discusses grading the sentences).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined providing to a user if the use of the word is the correct use, with the modified vocabulary system of Tinkler 1, for the purpose of creating a vocabulary training system that identifies if the user is properly comprehending the word.
In regards to claim 20, Tinkler 1 in view of Rausch discloses the system of claim 15.  Tinkler 1 further discloses, “wherein the computer device monitors the activity of the user related to the new learned word to achieve the recognizing (para. 206-207 discusses a word list being created, this word list would contain words that need to be learned, these are ones that are added by the user through the system, the system will then create a quiz where the user must insert and use vocabulary words, under broadest reasonable interpretation the monitoring activity is understood to be as anytime the user uses the word whether it be adding it to a list or using it within a quiz).” 
Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US 20130149681), referred to as Tinkler 1, in view of Rausch (US 8744855), as applied to claim 2, 10, and 16 above, in further view of Tinkler (US 20120254802), referred to as Tinkler 2.
In regards to claim 5, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising: adding, by the computer device, the new learned word to the known word library after the user uses the new learned word a predetermined number of times.”  Tinkler 2 teaches, “adding, by the computer device, the new learned word to the known word library after the user uses the new learned word a predetermined number of times (para. 45 discusses the word is added to a list after the user has searched the word or looked up the word, under broadest reasonable interpretation the predetermined amount of times can be using the word once, this meets the requirement of a predetermined amount of time due to the fact that the word has been searched that means the user has used the word once).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adding a searched word to a word list, as taught by Tinkler 2, with the vocabulary storage system of Tinkler 1, for the purpose of creating a vocabulary system which is able to create a list of words for a user that a user has used.
In regards to claim 13, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising program instructions executable by the computing device to cause the computing device to: add the new learned word to the known word library after the user uses the new learned word a predetermined number of times.”  Tinkler 2 teaches, “further comprising program instructions executable by the computing device to cause the computing device to: add the new learned word to the known word library after the user uses the new learned word a predetermined number of times (para. 45 discusses the word is added to a list after the user has searched the word or looked up the word, under broadest reasonable interpretation the predetermined amount of times can be using the word once, this meets the requirement of a predetermined amount of time due to the fact that the word has been searched that means the user has used the word once).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adding a searched word to a word list, as taught by Tinkler 2, with the vocabulary storage system of Tinkler 1, for the purpose of creating a vocabulary system which is able to create a list of words for a user that a user has used.
In regards to claim 19, the modified system of Tinkler 1 discloses the above mentioned, but fails to disclose, “further comprising program instructions to add the new learned word to the known word library after the user uses the new learned word a predetermined number of times.”  Tinkler 2 teaches, “further comprising program instructions to add the new learned word to the known word library after the user uses the new learned word a predetermined number of times (para. 45 discusses the word is added to a list after the user has searched the word or looked up the word, under broadest reasonable interpretation the predetermined amount of times can be using the word once, this meets the requirement of a predetermined amount of time due to the fact that the word has been searched that means the user has used the word once).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adding a searched word to a word list, as taught by Tinkler 2, with the vocabulary storage system of Tinkler 1, for the purpose of creating a vocabulary system which is able to create a list of words for a user that a user has used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arslan et al. (US 2020135041) discusses the process of changing an recognizing synonyms of different words using neural networks.
Sanders et al. (US 20130309640) discusses storing words in a vocabulary list and changing the words to a related known word based on a vocabulary list.
Symmes et al. (US 20130189654) discusses of a testing system which stores words and creates quizzes and test in which the student is asked to modify a sentence based on the recognized synonym and change it to a vocabulary word.
Kim et al. (US 20180025657) discusses a work book service which creates a list of vocabulary words a user should learn and stores the list.
Lofthus et al. (US 20090246744) discusses a system that adjust words in a given text in order to personalize it to the student reading level.
Kogan et al. (US 20080301096) discusses a vocabulary management system that monitors and stores vocabulary words.
Dey et al. (US 20190080627) discusses a system that is able to test and track a user’s word use over time to see how they are developing their vocabulary.
Hsia et al. (US 2015013276) discusses tracking words to be learned and identifying if the word has been learned before or if it is a new word and how it is used in different phrases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715               

/JAMES B HULL/Primary Examiner, Art Unit 3715